Title: From George Washington to George Clinton, 18 October 1778
From: Washington, George
To: Clinton, George


          
            Sir,
            Head Quarters Fredericksburgh Octr 18. 1778
          
          I received your Excellency’s favour of yesterday in the Evening—Previous to that, I had written you a second letter on the subject of the expedition to Anaquaga; informing you, among other particulars, that Col. Cortlandts regiment was immediately to proceed to Poughkepsie and that the Col. himself would wait upon you to consult you fully on the measures proper to be taken.
          The representation of Mr Hommedieu’s letter shall be further inquired into and every thing done by me, which shall appear, necessary to relieve the oppressed individuals. With every sentiment of respect & regard I am Yr Excellencys most obedt serv.
          
            Go: Washington
          
        